PER CURIAM.
Affirmed. See Torres-Arboleda v. Dugger, 636 So.2d 1321, 1324-25 (Fla.1994) (holding that to set aside conviction on the basis of newly-discovered evidence, “it must appear that defendant or his counsel could not have known them [asserted facts] by the use of diligence.”); Duncan v. State, 728 So.2d 1237 (Fla. 3d DCA 1999) (holding that defendant abuses the judicial process by filing successive motions “that attempt to litigate issues that were, could, or should have been raised either on direct appeal or in his previous motions”; and warning defendant that “a prisoner who is *603found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal in any court is subject to having his or her gain time forfeited.”).